Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses a vacuum manifold connected to a negative pressure source and configured for fluid communication with the membrane filter, the vacuum manifold comprising a contact element wicking material configured to contact a bottom surface of the membrane filter to draw liquid below and through pores of the membrane filter to draw liquid below.
The examiner respectfully disagrees with the applicant.  It is noted that Wainwright discloses a vacuum manifold connected to a negative pressure source and configured for fluid communication with the membrane filter, the vacuum manifold comprising a contact element wicking material configured to contact a bottom surface of the membrane filter to draw liquid below and through pores of the membrane filter to draw liquid below (pars. 86, 97, 99, 187 and figs. 4A, 4B, 11A, where downward pressure is applied to the underside to draw liquid below and through pores of the membrane.  The wicking material which is water absorbing material is implicitly .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12, 13, 20, 21, 25-27, 30, 74-78  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertsching et al. (US 2010/0315628) in view of Fine et al. (US 2014/0152801) in view of Wainwright et al. (US 2013/0316363) in view of Seaver et al. (US 2003/0022270).
Regarding claim 1, Mertsching discloses a microscopy system for characterizing at least one particle from a fluid sample (fig. 2; abstract) comprising:
a filter disposed upstream of an outlet (fig. 2, #125; pars. 57, 62, 101); 
a luminaire configured to illuminate the at least one particle (pars. 88, 89) usinq briqht field illumination; and 

Mertsching does not explicitly disclose using bright field illumination.
In the same field of endeavor, Fine discloses using bright field illumination (fig. 39, where the image showing the dark particles against a white background corresponds to bright field illumination).
It would have been obvious to one ordinary skill in the art, at the time of the invention, with motivation to modify Mertsching to include the teachings of Fine in order to capture images of living cells.
Mertsching and Fine does not explicitly disclose a vacuum manifold connected to a negative pressure source and configured for fluid communication with the membrane filter, the vacuum manifold comprising a contact element confiqured to contact a bottom surface of the membrane filter to draw liquid through pores of the membrane filter.
In the same field of endeavor, Wainwright discloses a vacuum manifold connected to a negative pressure source and configured for fluid communication with the membrane filter, the vacuum manifold comprising a contact element wicking material configured to contact a bottom surface of the membrane filter to draw liquid below and through pores of the membrane filter to draw liquid below (pars. 86, 97, 99, 187 and figs. 4A, 4B, 11A, where downward pressure is applied to the underside to draw liquid below and through pores of the membrane.  The wicking material which is water absorbing material is implicitly disclosed when liquid is draw from the upper side to the underside by the vacuum manifold).

Mertsching, Fine, and Wainwright does not explicitly disclose drying the membrane filter and to capture and process images of the particle as it rests on the dry membrane filter.
In the same field of endeavor, Seaver discloses a microscopy system and drying the membrane filter and to capture and process images of the particle as it rests on the dry membrane filter (pars. 42, 47).
It would have been obvious to one ordinary skill in the art, at the time of the invention, with motivation to modify Mertsching and Fine and Wainwright to include the teachings of Seaver in order to reduce the fluorescence quenching rate (Seaver, par. 42).
Regarding claim 2, see teachings of claim 1.  Fine further discloses further comprising:a luminaire configured to illuminate the at least one particle at an angle coplanar with a flat plane of the filter (figs. 1, 25; par. 211).
Regarding claim 3, see teachings of claim 1.  Fine further discloses wherein the luminaire comprises a plurality of illuminating devices (par. 207).
Regarding claim 4, see teachings of claims 1 and 3.  Fine further discloses wherein the plurality of illuminating devices are disposed radially around and directed inwardly towards the filter (pars. 207, 261).
Regarding claim 6, see teachings of claim 1.  Fine further discloses further comprising:a luminaire configured to illuminate the at least one particle by bright field illumination at an oblique anqle (par. 211).
Regarding claim 7, see teachings of claim 1.  Mertsching and Fine further discloses wherein the imaging system is configured to generate a composite image comprising oblique angle illumination and bright field illumination (Mertsching, pars. 88-90; Fine, par. 211).
Regarding claim 8, see teachings of claims 1 and 7.  Mertsching and Fine further discloses wherein the imaging system is configured to characterize a plurality of particles based on a combination of oblique angle illumination and bright field illumination (Mertsching, pars. 88-90, 112; Fine, par. 211).
Regarding claim 9, see teachings of claim 1.  Mertsching further discloses further comprising a well plate having a plurality of wells that each terminate on a filter (fig. 2, #125; pars. 57, 62, 101).
Regarding claim 10, see teachings of claims 1 and 9.  Wainwright further discloses wherein the filter is a membrane (par. 99).
Regarding claim 12, see teachings of claims 1 and 9 and 10.  Wainwright further discloses wherein the membrane surface has a low surface roughness (par. 82).
Regarding claim 13, see teachings of claims 1 and 9.  Mertzching and Fine further discloses wherein the well plate comprises a transparent material (Mertsching, pars. 67, 68).
Regarding claim 20, see teachings of claim 1.  Mertsching further discloses wherein the imaging device is configured to characterize and identify a material type of the at least one particle using a machine learning algorithm (pars. 30, 112).
Regarding claim 21, see teachings of claims 1 and 20.  Mertsching further discloses wherein the machine learning algorithm uses observed features including at least one of size, shape, texture, light scattering intensity and fluorescence of particles to build models (pars. 30, 31).
Regarding claim 25, see teachings of claim 1.  Mertsching and Fine further discloses wherein the imaging device is configured to characterize and identify a material type of the at least one particle as it rests on the filter using fluorescent imaging (Mertsching, pars. 88-90; Fine, pars. 195, 196).
Regarding claim 26, see teachings of claims 1 and 25.  Fine further discloses the fluorescence imaging comprises intrinsic multi-channel based fluorescence (par. 219).
Regarding claim 27, see teachings of claims 1 and 25.  Fine further discloses wherein the fluorescence imaging comprises labeled multi-channel based fluorescence (pars. 55, 164, 185, 186, where florescent dye is used to label).
Regarding claim 30, see teachings of claim 1.  Fine further discloses wherein the imaging device is configured to take a plurality of images at a plurality of heights above the filter (pars. 299 and 300).
Regarding claim 74, see teachings of claims 1 and 25.  Fine further discloses wherein the fluorescence imaging comprises UV fluorescence (par. 317).
Regarding claim 75, see teachings of claim 1.  Wainwright further discloses wherein the filter is a membrane comprising a material to increase a signal to noise ratio of the imaged at least one particle (par. 248).
Regarding claim 76, see teachings of claims 1 and 75.  Wainwright further discloses wherein the material is a thin metallic layer coating (par. 86).
Regarding claim 77, see teachings of claims 1 and 75 and 76.  Wainwright further discloses wherein the thin metallic layer coating comprises one of gold, chromium or aluminum (par. 201).
Regarding claim 78, see teachings of claims 1 and 25.  Fine further discloses wherein the imaging device is configured to distinguish proteinaceous and non-proteinaceous particles via fluorescence (pars. 42, 55, 252-254, 317).

Claim(s) 28, 29, 35, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertsching and Fine and Wainwright and Seaver, and further in view of Weissleder et al. (US 2016/0202163).
Regarding claim 28, see teachings of claim 1.  Mertsching and Fine and Wainwright and Seaver does not explicitly disclose wherein the imaging device is configured to image the filter both before and after the at least one particle is captured on the filter.
In the same field of endeavor, Weissleder discloses wherein the imaging device is configured to image the filter both before and after the at least one particle is captured on the filter (par. 177).

Regarding claim 29, see teachings of claims 1 and 28.  Weissleder further discloses wherein the before and after images are processed together using algorithms that processes them to find differences (par. 177).  Fine also discloses processing the images, which are taken at different times, together (par. 299, 300).
Regarding claim 35, see teachings of claims 1 and 28.  Weissleder further discloses wherein the before and after images are mathematically registered (par. 177).  Fine also discloses processing the images, which are taken at different times, together (par. 299, 300, processing the images obviously involve mathematically registering them).
Regarding claim 79, the claim limitations are interpreted and rejected for the same reason as set forth in claims 1, 28, 29, and 35 (see teachings of claims 1, 28, 29, and 35).  

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486